DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/19 is being considered by the examiner.

					Claim Status
	Claims 1-20 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, the “heater” limitation is unclear and indefinite. The heater is not described as heating anything, and no structure recited in the claim body is capable of serving to perform the function of heating. It is simply described as a first conductive layer and a second conductive layer. Are there other components for a heater such as a heating source? Please clarify what the heater is heating and how it is doing the heating.

Regarding Claim 1, the “on the first conductive layer” and “between the first portion of the second conductive layer” limitations are unclear and indefinite. Are these layers intertwined? What is the arrangement of the first conductive layer and the second conductive layer relative to the other? Please clarify.

Regarding Claim 3, the “between the third portion of the second conductive layer” limitation is unclear and indefinite. Are these layers intertwined? What is the arrangement of the second conductive layer and the third conductive layer relative to the other? Is one layer surrounding the other layer either partially or entirely? Please clarify.

Claims 2 and 4-10 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee (US Patent 5,302,935).

Regarding Claim 1, Chatterjee teaches a device, comprising: a substrate; a heater on the substrate, the heater including: a first conductive layer including: a first portion extending in a first direction; and a second portion extending in a second direction transverse to the first direction; and a second conductive layer on the first conductive layer, the second conductive layer including: a first portion extending in the second direction; and a second portion extending in the second direction, the second portion of the first conductive layer being positioned between the first portion of the second conductive layer and the second portion of the second conductive layer; and an active sensor layer on the heater. (Fig. 2, Heater conductors 18 are deposited on substrate 16 and serve as an electrical path from an external heater electrical source 26. A suitable material for heater conductors 18 is an elemental metal or metal alloy, which is inert under the conditions encountered in preparation and use of sensor. Heater 20 is partially overlies and extends between heater conductors 18. Heater 20 is a resistor and acts to maintain renewable gas sensor 10 at a suitable operating temperature. A wide variety of materials could be used for heater 20. Col. 3, lines 36-41 and lines 51-55, the renewable gas sensor 10 of the invention is an essentially planar, multilayer structure having a sensor base 12 and one or more chemical sensing films 14 overlaying sensor base 12. Col. 3, lines 4-8. Sensor elements 14,16,18,20,22,24, are 

Regarding Claim 2, Chatterjee teaches the device of claim 1 wherein the second portion of the first conductive layer extends outward from a first side and a second side of the first portion of the first conductive layer (heater conductors 18 extend outward from a first side and a second side of the first portion).  

Regarding Claim 7, Chatterjee teaches the device of claim 1 wherein the active sensor layer includes a gas sensing material (The renewable sensor 10 of the invention has an unexpended chemical sensing film 42 disposed in one of the sensing sites 30 and may have one or more expended chemical sensing films 44 disposed in other sensing sites 30. The terms "expended" and "unexpended" are used herein in reference to chemical changes which occur in the material of the chemical sensing films 14 during use. Col. 4, lines 41-47).  

Regarding Claim 8, Chatterjee teaches the device of claim 1 wherein the first conductive layer includes a first end and a second end, and the first and second portions of the second conductive layer is positioned between the first end and the second end (heat conductor 18 has a first end and a second end, and heater 20 is between the first end and the second end of the heat conductors 18).  

Claim 9, Chatterjee teaches the device of claim 8 wherein each of the first end and the second end has a first width and a second width that is larger than the first width (see Fig. 2, bottom of heat conductor has a width that is smaller than the second width which is at the top of the heat conductor 18).  

Claims 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanan (US Pub 2002/0186967). 

Regarding Claim 11, Ramanan teaches a device, comprising: a substrate; a first heater layer on the substrate, the first heater layer including a first plurality of linear portions and a first plurality of curved portions, the first plurality of linear portions coupled to each other by the first plurality of curved portions, at least one linear portion of the first plurality of linear portions including extensions that extend outward from a first side and a second side of the at least one linear portion; a second heater layer on the first heater layer, the second heater layer including a second plurality of linear portions and a second plurality of curved portions, the second plurality of linear portions coupled to each other by the second plurality of curved portions, at least one linear portion of the second plurality of linear portions including a plurality of openings; and an active sensor layer on the second heater layer ([0122] FIG. 3 shows another alternative embodiment of a bakeplate 70 of the present invention. Generally, bakeplate 70 of FIG. 3 is similar to bakeplate 70 of FIG. 2, except that bakeplate 70 of FIG. 3 has only a single thermally conductive layer 76, which is at the top of the bakeplate 70 for supporting a wafer 80, and no second thermally conductive layer is included. 

Regarding Claim 13, Ramanan teaches the device of claim 11, further comprising: a passive hotplate layer between on the second heater layer and the active sensor layer, the passive hotplate layer including a plurality of openings ([0085] Bakeplate 20 has a first major surface 22 for supporting semiconductor device 12 such that heat energy from bakeplate 20 can be transferred to semiconductor device 12 during baking. Bakeplate 20 also includes second major surface 24 which can be placed into thermal contact with cooling member 26.).  

Regarding Claim 14, Ramanan teaches the device of claim 11 wherein the first heater layer includes a first conductive contact coupled to the first plurality of linear portions, the second heater layer includes a second conductive contact coupled to the second plurality of linear portions, and the second conductive contact overlaps the first conductive contact ([0085] Bakeplate 20 has a first major surface 22 for supporting semiconductor device 12 such that heat energy from bakeplate 20 can be transferred to semiconductor device 12 during baking. Bakeplate 20 also includes second major surface 24 which can be placed into thermal contact with cooling member 26. [0086] Bakeplate 20 includes one or more heating elements).  

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrank (US Pub 2015/0303141).
Regarding Claim 16, Schrank teaches a device, comprising: a substrate; a heater on the substrate, the heater including: a first conductive layer; and a second conductive layer on the first conductive layer, the second conductive layer including a plurality of openings; a passive hotplate on the heater; an active sensor layer on the passive hotplate; and a first dielectric layer on the active sensor layer, the first dielectric layer including an opening that directly overlies the active sensor layer, the passive hotplate, and the plurality of openings of the second conductive layer ([0028] FIG. 1 shows a cross section of a semiconductor substrate 1 comprising a dielectric layer 2, in which a contact pad 3 and a hot plate 4 are embedded. The contact pad 3 is provided as an electric terminal and may be connected with conductor tracks or components of an integrated circuit. The hot plate 4 is provided to heat an element of the device, which may be a sensor, for instance. A sensor structure is indicated in FIG. 1 by a sensor layer 5 arranged at a small distance from the hot plate 4. The element that is to be heated may instead be arranged in direct contact with the hot plate 4. A sensor may comprise one, two or more individual layers. [0029] The hot plate 4 can be produced by method steps that are available in a process that is applied to produce the integrated circuit, which may be a CMOS process, for example. The hot plate 4 may especially be produced in the same way as the contact pad 3 as part of a structured metal layer of a wiring or the like. The hot plate 4 can be a resistive heater comprising a material that can be heated by an electric current. Suitable materials are a metal like tungsten or a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US Patent 5,302,935).

Regarding Claim 3, Chatterjee teaches the device of claim 1.
Chatterjee is silent to the second conductive layer includes a third portion extending in the first direction, and a fourth portion extending in the first direction, and the second portion of the first conductive layer is positioned between the third portion of the second conductive layer and the fourth portion of the second conductive layer.  
Regarding the arrangement of the portions of the first conductive layer and the second conductive layer, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the gas sensor of Chatterjee such that the second conductive layer includes a third portion extending in the first direction, and a fourth portion extending in the first direction, and the second portion of the first conductive layer is positioned between the third portion of the second conductive layer and the fourth portion of the second conductive layer in order to allow for enhancing sensing capability.  
	

Regarding Claim 4, Chatterjee teaches the device of claim 3.
Chatterjee is silent to the first portion of the second conductive layer extends outward from a first side and a second side of the third portion of the second conductive layer, and the second portion of the second conductive layer extends outward from a first side and a second side of the fourth portion of the second conductive layer.  
Regarding the arrangement of the portions of the first conductive layer and the second conductive layer, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI. C.


Regarding Claim 10, Chatterjee teaches the device of claim 1 and the first conductive layer (heat conductors 18) has a shape shown in Fig. 2).
Chatterjee is silent to the second portion of the first conductive layer has a square shape.
Regarding the square shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second portion of the first conductive layer has a square shape in the gas sensor of Chatterjee in order to simplify manufacture.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US Patent 5,302,935), in view of Johnson (US patent 5,372,785).

Regarding Claim 5, Chatterjee teaches the device of claim 1.
Chatterjee is silent to a first dielectric layer between the substrate and the heater; a second dielectric layer between the heater and the active sensor layer; and a third dielectric layer on the active sensor layer, the third dielectric layer including an opening that is aligned with an active sensor area of the active sensor layer.  
Johnson teaches in the related art of a gas sensor. The conductive layers are electrically isolated by appropriately configured and sized insulating layers, such as first electrical insulating layer 20 and second electrical insulating layer 22. Further, the outer edges of the conductive layers are preferably surrounded by an appropriate insulator 15 impervious to gaseous species diffusion. These layers and the surrounding insulator can be formed via conventional semiconductor fabrication techniques. For example, insulator 15 may be conformally fabricated in a plasma enhanced CVD process. As shown, insulating layer 20 is disposed between first conductive layer 14 and second conductive layer 16, while second insulating layer 22 is disposed between second conductive layer 16 and third conductive layer 18.  Col. 4, lines 4-18. Note that the thicknesses of the interspersed electrical insulating layers (20 & 22) must be such as to allow for diffusion of selected gaseous species therethrough. If desired, one or more of these insulating layers could also be chosen to function as a filter to prevent diffusion of unwanted gaseous species into subsequent conductive layers of the serially coupled multi-stage gas detector. Col. 5, lines 58-60.


Regarding Claim 6, modified Chatterjee teaches the device of claim 5, further comprising: a third conductive layer on the active sensor layer; and a conductive via extending through the second dielectric layer, the conductive via being coupled to the third conductive layer and the heater (These layers are aligned such that a first conductive layer 14 is disposed above a second conductive layer 16, which is disposed above a third conductive layer 18. Conductive layer 16 extends in a horizontal plane further than conductive layer 14 to ensure that all gases diffusing through conductive layer 14 impinge upon conductive layer 16, while conductive layer 18 extends in a horizontal plane further than second conductive layer 16 to similarly ensure that all gases diffusing through layer 16 reach third conductive layer 18. Col. 3, lines 43-58.  For example, it may be convenient to establish an electrical current through a conductor via one set of electrodes and measure conductivity changes within the conductive layer via a second set of electrodes. Col. 4, line 24-27).  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanan (US Pub 2002/0186967), in view of Schrank (US Pub 2015/0303141).

Regarding Claim 12, Ramanan teaches the device of claim 11.
Ramanan is silent to wherein the active sensor layer includes a plurality of openings.  
Schrank teaches in the related art of gas sensors. Regarding openings in layers, [0031] FIG. 2 shows a cross section according to FIG. 1 after the formation of openings in the substrate 1, which include at least a via hole 8 and a recess 9. The openings can be produced by an etching step using a conventional mask technique. The etching is performed until the via hole 8 and the recess 9 completely penetrate the semiconductor material. The recess 9 is formed above the hot plate 4 in order to remove the semiconductor material from the vicinity of the hot plate 4. The semiconductor material has a high thermal conductivity and is liable to impair the operation of the hot plate 4 by absorbing the generated heat. A contact surface 21 of the contact pad 3 is uncovered by removing a portion of the dielectric layer 2 at the bottom of the via hole 8. The dielectric layer 2 can be removed by further etching, for example, in particular by using the same mask with a different etching agent. In this embodiment it is tolerated that a portion of the dielectric layer 2 is also removed at the bottom of the recess 9, which is thus lowered, as shown in FIG. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of openings, as taught by Schrank, to the active sensor layer in the device of Ramanan, in order to allow for providing stability and isolation of a particular layer, as taught by Schrank in [0042].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanan (US Pub 2002/0186967), in view of Higashi (US Patent 6,238,085).
Regarding Claim 15, Ramanan teaches the device of claim 11 wherein the active sensor layer includes a gas sensing material (Higashi teaches A sensor having an active sensing material exposed to the substance to be detected and an active reference material that is shielded from the substance to be detected. See Abstract. A second active material 20 is formed on layer 18 in another area proximate to junctions 17 but apart from active material 19. Col. 2, lines 35-38).

Claims 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schrank (US Pub 2015/0303141), in view of Higashi (US Patent 6,238,085).
Regarding Claims 17, 18, and 19, Schrank teaches the device of claim 16.
Schrank is silent to a second dielectric layer between the substrate and the first conductive layer; a third dielectric layer between the second conductive layer and the passive hotplate, and in the plurality of openings of the second conductive layer; and a fourth dielectric layer between the passive hotplate and the active sensor layer, a third conductive layer on the active sensor layer; and a conductive via extending through the third dielectric layer and the fourth dielectric layer, the conductive via being coupled to the third conductive layer and the second conductive layer, and a chamber between the first conductive layer and the substrate, the opening of the first dielectric layer directly overlying the chamber.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second, third, and fourth dielectric layers and a chamber, as taught by Higashi, in the gas sensor, as taught by Schrank, in order to isolate the activate components, as taught by Higashi, in Column 2, lines 14-17.
	
Regarding Claim 20, modified Schrank teaches the device of claim 16 wherein the active sensor layer includes a gas sensing material (Higashi teaches A sensor having an active sensing material exposed to the substance to be detected and an active reference material that is shielded from the substance to be detected. See Abstract. A second active material 20 is formed on layer 18 in another area proximate to junctions 17 but apart from active material 19. Col. 2, lines 35-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798